Citation Nr: 0218621	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  00-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post operative 
right ankle injury, currently evaluated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had verified active duty service from March 
1985 to October 1988 with approximately three months of 
prior active duty service, and from July 1992 to October 
1993.  In a claim filed in October 1993, the veteran 
reported continuous active duty service from December 1983 
to October 1993.  A personnel record dated in October 1993 
indicated that the veteran had a total of more than 10 
years of active duty service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in part 
of which the regional office (RO) continued a 10 percent 
rating for the disability at issue.

The Board notes that in October 2002, the veteran was 
scheduled to have a videoconference hearing before a 
Member of the Board in early December 2002.  The veteran 
was notified of the hearing date and the location to which 
he should report, but he did not report for the hearing.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a 
fair and informed decision concerning the veteran's claim 
now on appeal has been obtained by the Department of 
Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's disability from post operative residuals 
of a right ankle injury is manifested by no more than 
moderate limitation of the motion of the ankle, painful 
motion, and some lateral subluxation, with some 
disturbance of locomotion and interference with standing 
and weight-bearing.



CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the 
veteran's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been 
satisfied.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

2.  The criteria for a rating higher than 10 percent for 
post operative right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran contends that he is entitled to an increased 
rating for his service-connected disability from post-
operative residuals of a right ankle injury, currently 
evaluated at 10 percent.  For the reasons and bases 
discussed below, the Board concludes that the veteran is 
not entitled to a higher rating for this disability.  

Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Although VA must 
consider the entire record, the most pertinent evidence, 
because of effective date law and regulations, is created 
in proximity to the recent claim.  38 U.S.C.A. § 5110 
(West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of 
or incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civil occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (2002).

Service medical records show that the veteran sustained a 
right ankle injury from fall in 1985.  He underwent 
surgery in 1987 for right tarsal tunnel release.  
Thereafter, he had persistent symptoms of right foot pain 
on the medial side near his ankle.  When seen at Navy 
hospital podiatry clinic in January 1991, he had 
tenderness over medial area of the right foot.  On 
examination in March 1991, he had complaints of right 
medial foot pain.  Clinical findings included calcaneal 
pain with stretch of the surgical scar on active range of 
motion.  An examiner noted an impression of mild adhesions 
to right medial heel.

During a VA examination in January 1994, the veteran had a 
well-healed, four-inch long scar underneath the medial 
malleolus.  There was no sensory loss except along the 
scar itself.  The color and circulation in the right foot 
was normal.  He had full range of motion in the ankle and 
subtarsal joints.  The reported diagnosis was crushing 
injury of the right foot, status post operative release of 
tarsal tunnel with good results, and mild to moderate 
symptoms of pain and discomfort.

An August 1994 rating decision granted service connection 
for postoperative right ankle injury and assigned a zero 
percent rating under Diagnostic Code 5271.  A rating 
decision in August 1996 assigned a 10 percent rating for 
this disability under Diagnostic Code 5271.

The claim currently under consideration was filed in 
February 1999.  The veteran had undergone another right 
ankle surgery in January 1999.  In a June 1999 rating 
decision, the RO awarded a temporary total disability 
rating for surgery and convalescence, effective from 
January 12, 1999 (the date of surgery) and resumed the 
rating of 10 percent effective from April 1, 1999.  The 
veteran has appealed the continuation of the 10 percent 
rating.

Under Diagnostic Code 5271, limitation of motion of the 
ankle joint is rated 10 percent when moderate and 20 
percent when marked.

In this case, there is some objective evidence of painful 
motion.  Clinical findings made during a private 
examination report bearing a telefacsimile date in 
September 2000 indicated that the veteran's right ankle 
disorder is manifested by crepitation, limitation of 
motion with pain in all planes, lateral subluxation, with 
X-ray findings of flattening of the talar trochlear 
surface and arthritic signs.  The ankle was objectively 
painful to palpation.  These findings are somewhat 
contrary to earlier VA clinical findings during outpatient 
treatment of February 2000, which described a relatively 
antalgic gait, guarding, and mild to no edema.  

In this regard, the Board notes that there is some dispute 
about the veteran's activity level.  Treatment notes 
indicate that the veteran had been observed "to be running 
at times while playing with his son" when out of the 
clinical area, and that the veteran did not deny the 
activity when approached about it.  Nonetheless, the 
veteran, in connection with this claim, disputes this 
report on the basis that children are not allowed in the 
Foot and Ankle department of the hospital, that the 
parking lot cannot be seen from that area, and that his 
child is a girl, not a boy.  He did not, however, 
specifically dispute his ability to run.

After considering all of the evidence, the Board concludes 
that the evidence does not support a rating higher than 
the current 10 percent evaluation for the right ankle.  
Although the veteran has painful active range of motion, 
his limitation of motion of the ankle has never been 
described or characterized as marked.  In contrast, the 
private medical report notes that the veteran claimed 
"significant improvement" in his condition after the most 
recent surgery, and the VA treatment records from February 
2000 indicate that there is "no other ankle pathology" 
noted clinically or by imaging.  The Board concludes that 
the current 10 percent rating encompasses the disability 
resulting from the veteran's complaints of pain.

The Board has considered the veteran's right ankle 
disability in the context of other diagnostic codes to 
determine if a compensable rating may be assignable under 
the criteria of such other codes.  However, in the absence 
of ankylosis, Diagnostic Codes 5270 and 5272 are not for 
application.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, [or] 
surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).  Similarly, without 
evidence of malunion of the os calcis or astragalus, or of 
astragalectomy, Diagnostic Codes 5273 and 5274 are not for 
application.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as 
the current clinical manifestation and the effect the 
disability may have on the earning capacity of the 
veteran.  38 C. F. R. §§  4.1, 4.2, 4.41 (2002).  The 
functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability 
has been taken into account.  See DeLuca v. Brown, 8 Vet 
App 202 (1995).

The Court has held that pursuant to 38 C.F.R. § 4.40 
(2002) the Board must consider and discuss the impact of 
pain in making its rating determination.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 205 (1995).  Section 4.40 provides in part 
that functional loss may be due to pain, supported by 
adequate pathology, and evidenced by the visible behavior 
of the claimant undertaking the motion.  The section also 
provides that a part which becomes painful on use must be 
regarded as seriously disabled.

Factors listed for consideration in 38 C.F.R. § 4.45 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation 
of ligaments, etc.); weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled 
movements smoothly; and pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.

In this case, the record does show that the veteran's 
service-connected right ankle disability is manifested by 
such findings as limitation of motion, painful motion, and 
lateral subluxation, with some disturbance of locomotion 
or interference with standing and weight-bearing.  The 
veteran's subjective complaints of pain, which have some 
clinical support, provide a basis for a 10 rating using 
38 C.F.R. § 4.45, DeLuca, or related regulations and Court 
decisions.

The Board has also considered the provisions of 38 C.F.R. 
§  4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  However, the preponderance of 
the medical evidence supports a finding that disability 
associated with residuals of injury right ankle, although 
approximating moderate limitation of motion due to pain, 
does not approximate marked limitation of motion or 
ankylosis.  Therefore, the veteran's right ankle 
disability does not approximate the criteria for a higher 
schedular evaluation.  

The Board has also considered entitlement to higher 
ratings on an extraschedular basis.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories 
of entitlement to a benefit under the laws and 
regulations.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1) or from reaching such a 
conclusion on its own.  Moreover, the Court did not find 
the Board's denial of an extraschedular rating in the 
first instance prejudicial to the veteran, as the question 
of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing norm in these 
exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Id.

The Board first notes that the schedular evaluations in 
this case are not inadequate.  Higher schedular ratings 
are assignable for more severe manifestations of an ankle 
disorder, but the clinical evidence in the record does not 
show such manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for his right ankle disability.  Also, the right 
ankle disorder does not otherwise so markedly interfere 
with employment as to render impractical the application 
of regular schedular standards.  Therefore, the Board 
concludes that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

Finally, the Board has considered the doctrine of benefit 
of the doubt and concludes that it does not provide a 
basis for the assignment of a higher rating in this case.  
That doctrine requires resolution of an issue in favor of 
the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  
38 U.S.C.A. § 5107 (West 1991).  In this case, however, 
the evidence is not in relative equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule must be applied only when the evidence is in relative 
equipoise).

II.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA was 
implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA 
must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to 
provide otherwise and VA has done so.  In this case, the 
Board finds that the regulations implemented pursuant to 
the VCAA are more favorable to the veteran, as such 
regulations expand VA's duty to: notify the veteran of 
evidence need to substantiate the claim; to assist the 
veteran in the development of the claim, and; to notify 
the veteran of VA's inability to obtain evidence that 
might support the claim.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his 
representative of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  In this case the veteran has been so notified by 
the June 1999 rating decision, by the August 2000 
Statement of the Case (SOC), and by the February 2001 
supplemental SOC.  Further, by a letter dated in May 2002, 
the veteran was informed of the regulations implemented 
pursuant to the VCAA, and was informed of the evidence 
needed to substantiate his claim and of the duties that 
the RO would undertake to assist his in developing his 
claim and what he should do to substantiate his claim.  
The veteran has been informed that to substantiate his 
claim he should submit evidence showing disability which 
meets the criteria for a higher rating.  VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements to the veteran concerning evidence and 
information needed to substantiate his claim.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claim includes 
the duty to make as many requests as necessary to obtain 
relevant records from a Federal department or agency, 
including: service medical records; medical and other 
records from VA medical facilities; and records from other 
Federal agencies, such as the Social Security 
Administration.  This duty also includes the duty to make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, such as private 
medical records identified by the veteran.  In this case, 
the RO has exhausted all efforts to obtain all relevant 
records identified by the veteran or otherwise evident 
from the claims folder.

The veteran has had several opportunities to identify 
sources of evidence, such as when he filed his claim, his 
Notice of Disagreement, and his substantive appeal.  Other 
opportunities to identify evidence included statements 
submitted by the veteran and statements filed on his 
behalf by his representative.  The veteran has not 
provided information concerning additional evidence -- 
such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under regulations to be codified at 38 C.F.R. 
§ 3.159(c)(4), VA must provide a medical examination or 
obtain a medical opinion in compensation claims when such 
an examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.356(a)).  In this respect, the Board notes that, 
although the veteran has not had a "C & P" examination in 
connection with this claim, 38 C.F.R. § 3.326(b) and (c) 
provide that, if otherwise adequate for rating purposes, 
any hospital or examination report from any government or 
private institution, and a statement from a private 
physician, may be accepted for rating a claim without 
further examination.  In this case, the veteran has had VA 
examination of the right ankle during outpatient 
treatment.  Those examination notes, as well as the letter 
from a private podiatrist, are adequate for purposes of 
this decision.

The Board finds that VA has satisfied its duty to assist 
the veteran in obtaining records and providing medical 
examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  
VA has not failed to obtain any records identified by the 
veteran, as he has not identified any treatment records or 
other evidence.


ORDER

An increased rating for post operative residuals of right 
ankle injury is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

